El Juez Asociado Señor Fraxco Soto,
emitió la opinión del tribunal.
Antonio Soler y Aymat, como apoderado de Francisca Matas y de sus hijos nombrados Santiago, Dolores y Emilia Ferrer y Matas, vendió a la sociedad mercantil Vivaldi & Arbona los condominios que en una quinta parte eran due-ños los mandantes, respectivamente, en cierta finca urbana radicada en la ciudad de Mayagüez.
El registrador negó la inscripción y en su nota expresa los fundamentos, diciendo:
<< * * # # * m *
“Primera: porque apareciendo del Eegistro que el usufructo ín-tegro y pleno de la finca se baila mencionado a favor de la referida vendedora Francisca Matas y Bernaset, que lo adquirió de su es-poso y causante a título de legado durante su vida natural mientras permanezca viuda, no puede dicbo apoderado de la misma y de los otros vendedores enajenar la plena propiedad de porciones indivisas de esta finca, por carecer de facultades expresas de sus mandantes en la escritura de poder citada en cuanto a dicbo derecho de usu-fructo de la primera y al de nuda propiedad de ésta y de los segun-dos. Y si bien se expresa en la escritura que es entendido que cualquier derecho de usufructo que pudiera corresponder a la señora Matas y Bernaset o cualquier derecho que por cualquier concepto pudiera corresponder a los vendedores, queda trasmitido, vendido y cedido a la mercantil compradora, tal manifestación de dicho apo-derado, de sua sponte, no cura el defecto de carecer de facultades expresas a que antes se ha hecho referencia y no obliga a sus po-derdantes.
“Segunda: porque tales derechos, para poder ser enajenados, ne-cesitan ser inscritos especialmente a favor de los referidos vendedo-res, lo que no aparece ser así del Eegistro y sí únicamente que tie-nen inscrito a su favor un derecho de condominio de una quinta parte de esta finca para cada uno, por título de herencia testada, lo cual está en contradicción con el derecho de usufructo mencionado, y es ésta un obstáculo proviniente del Eegistro que impide la ins-cripción solicitada.”
Estamos conformes en que la inscripción no corresponde a la institución testamentaria tal como se desprende del *552testamento del cansante. Pero el registrador, si bien de un lado acepta que la inscripción ha cansado nn estado en el registro, que no puede alterarse sin una declaración judicial, de otra parte alega que estando la inscripción equi-vocada por haberse inscrito el pleno dominio a nombre de los mandantes cuando lo que se debió inscribir es la nuda propiedad a favor de los hijos del causante y el usufructo a nombre de la viuda, su conclusión es que dicho usufructo aparece mencionado y qué no haciéndose en el poder refe-rencia alguna al mismo, aquél resulta insuficiente.
Sin que sea necesario examinar la forma en que fué he-cha la inscripción anterior a favor de los mandantes, la cláusula del poder que autoriza al apoderado vender perpe-tuamente la finca, es suficiente para comprender cualquier derecho, título o interés que pudiera tener en la misma la viuda Francisca Matas. Ella confirió poder para vender per-petuamente sin limitación alguna, y claro es que su autoriza-ción refiriéndose a la totalidad de su derecho, tenía que in-cluir tanto el usufructo como la nuda propiedad, que son atributos que integran el pleno dominio. Si éstos aún apa-recieren distribuidos, como sostiene el registrador, el pri-mero a favor de la viuda y el segundo a nombre de los hi-jos, ellos todos son los que comparecen en el poder y lo con-fieren para vender la totalidad de la finca.
Por tanto, debe revocarse la nota recurrida y ordenarse la inscripción solicitada.